MORRIS. District Judge,
(after stating the facts). There were some 20 witnesses examined in open court and seen and heard by the district judge. It is a case, therefore, in which the findings of fact come to us with that strong presumption of correctness which attaches in admiralty to the findings of a judge who has seen and heard the principal witnesses. The findings of the District Court were that the allegation that the barge Oak first grounded on the Hack River Shoal was not sustained; that the course taken by the tug was, under the existing con-dictions, the proper and customary one; that the master of the tug was an,J exceptionally, prudent and experienced navigator; .that the Swash Channel across the Thimble Shoal was over 300 yards wide, with sufficient depth of water for the barge Oak, and-she sank in the channel; that, the accident resulted from the unseaworthiness of the barge and not from any fault on the part of the tug.
It seems to us that, independently of the presumption of correctness in favor of the findings of the District Court, the great preponderance of evidence in the record sustains them. There is, in addition, the significant fact, not in any way explained, that although the barge Oak was the leading barge, and next to the tug which drew feet, and that she was followed by four other barges, all drawing as much and some a few inches more than she, no one of the barges (encountered trouble or suffered damage, except the Oak. The competency, skill, and prudence of the master of the tug being established, the sufficiency of the power of the tug being undisputed, the general safety and constant use of the route under similar weather and other like conditions being proved, it appears to us that even if'the very improbable, if not impossible, theory, be adopted that in some way the head barge did strike on an unknown lump which the tug and the *976other four following barges passed over without striking, still the tug would not be responsible. The tug is not an insurer, and there is not even required of her the highest possible degree of skill and care, but only the exerciáe of reasonable skill and care in accomplishing the work undertaken by her. The Margaret v. Bliss, 94 U. S. 494-496, 24 L. Ed. 146. In the recent case of Pederson v. John D. Spreckles, 87 Fed. 938-944, 31 C. C. A. 308, the leading cases applying this rule are collated, and it is not necessary to cite them here.
We think the decree was right, and it is affirmed.
Affirmed